Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 25, 2018

                                        No. 04-18-00313-CR

                                       Jason Lee SALINAS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 365th Judicial District Court, Dimmit County, Texas
                            Trial Court No. 14-08-02923-DCRAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                           ORDER
         The court reporter filed a notification of late record asking for additional time in which to
file the reporter’s record in this court. After review, we GRANT the requested extension and
ORDER the reporter to file the reporter’s record in this court on or before July 6, 2018.



                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court